Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response to the last office action, filed May 6, 2022 has been entered and made of record. Claims 1, 5, 13, 18, 20 have been amended; and claims 11-12 have been cancelled. Claims 1-10, and 13-24 are pending for this application

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
-- Claims 1, 13, 18, and 21-24 are allowable over the prior art of record.
-- Claims 2-10 are allowable in view of their dependency from claim 1
-- Claims 14-17 are allowable in view of their dependency from claim 13
-- Claims 19-20 are allowable in view of their dependency from claim 18.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“determine the twisting position of the subject performing the task in the video based on the determined three-dimensional locations of the first set of features of the subject performing the task in the video and the determined three-dimensional locations of the second set of features of the subject performing task in the video”
The relevant prior art of record, Watanabe (US-PGPUB 2003/0048926), 
discloses a marker-less subject tracking system, (see at least: Fig. 1), comprising: 
an input port, (11 in Fig. 1), for receiving video of a subject performing a task, (see at least: Figs. 1, 5, and Par. 0050, and Par. 0068, the recording section 11 receives images of a location that is to be observed, and recognizes the attitude or actions of respective persons in the moving images, [i.e., the recording section 11 implicitly receives video of a subject performing a task]); and
a controller in communication with the input port, (see at least: Fig. 1, the surveillance system 1-A implicitly comprises a controller or processor in communication with the recording section 11 and the identifying section 21), the controller is configured to: identify one of a beginning of the task performed by the subject in the video and an ending of the task performed by the subject in the video, (see at least: Par. 0074, if the person is moving, the attitude and behavior recognizing section 13 derives, at the least, movement start position information and end position information, and movement start time information and end time information, [i.e., implicitly identifying at least one of beginning and ending of the task performed by the subject in the video]); but fails to teach or suggest, either alone or in combination with the other cited references, the determining twisting position of the subject performing the task in the video based on the determined three-dimensional locations of the first set of features of the subject performing the task in the video and the determined three-dimensional locations of the second set of features of the subject performing task in the video

A further prior art of record, Petterson, (US-PGPUB 2017/0296129), disclose determining a twisting position of the subject performing the task in the video, (see at least: Par. 0052); but fails to teach or suggest, either alone or in combination with the other cited references, determining the twisting position of the subject performing the task in the video based on the determined three-dimensional locations of the first set of features of the subject performing the task in the video and the determined three-dimensional locations of the second set of features of the subject performing task in the video

Another prior art of record, Gartner et al, (US-PGPUB 2003/0042401) discloses determining three-dimensional locations of a first set of features of the subject performing the task in the video based on the position of the first camera relative to the position of the second camera, (see at least: Par. 0033-0034); but fails to teach or suggest, either alone or in combination with the other cited references, determining the twisting position of the subject performing the task in the video based on the determined three-dimensional locations of the first set of features of the subject performing the task in the video and the determined three-dimensional locations of the second set of features of the subject performing task in the video

Regarding claim 13, claim 13 recites substantially similar limitations as set forth in claim 1. As such, claim 13 is in condition for allowance, for at least similar reasons, as stated above.

With respect to claim 18, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
 “determine a body asymmetry angle of the subject in the video based on the three-dimensional coordinates of the first set of body feature points of the subject in the video and the three-dimensional coordinates of the second set of body feature points of the subject in the video”

The relevant prior art of record, Han et al, (“A vision-based motion capture and recognition framework for behavior-based safety management”, Automation in Construction 35 (2013) 131–141”), discloses determining a body asymmetry angle of the subject in the video based on the three-dimensional coordinates of the body feature points, (see at least: Fig. 3, Page 131, right-hand-column, second paragraph, “From site videos, the proposed system extracts 3D human skeleton motion models, and identifies workers' unsafe actions using the motion data. In this way, the 3D skeleton models also potentially enable the ergonomic analysis of workers' poses (e.g., back angle) by tracking the angles between body joints and the trajectories of body parts, which are the major inputs for ergonomic analysis”. Further, Page 0132, right-hand-column, under section 4, discloses extracting 3D skeletons from regular videos, and once motion templates and actual motion datasets have been obtained from a laboratory and a jobsite, the patterns of and similarity between the two datasets are analyzed to detect and count the number of unsafe actions, [i.e., implicitly determining a body asymmetry angle, “back angle” of the subject in the video based on the 3D skeleton models, “the three-dimensional coordinates of the body feature points”]); but fails to teach or suggest, either alone or in combination with the other cited references, determine a body asymmetry angle of the subject in the video based on the three-dimensional coordinates of the first set of body feature points of the subject in the video and the three-dimensional coordinates of the second set of body feature points of the subject in the video.

A further prior art of record, Chojnowski (US-PGPUB 2017/0053422), discloses a 
marker-less tracking system comprising: a processor; and memory in communication with the processor, (see at least: Par. 0005, the CPU processor obviously comprises a processor; and memory in communication with the processor), the memory includes instructions executable by the processor to: determine three-dimensional coordinates of body feature points of a subject in video, (Par. 0045, determining 3D coordinates of the set of body feature points using the camera calibration data computed by the mobile device, “video camera”); but fails to teach or suggest, either alone or in combination with the other cited references, determine a body asymmetry angle of the subject in the video based on the three-dimensional coordinates of the first set of body feature points of the subject in the video and the three-dimensional coordinates of the second set of body feature points of the subject in the video.

With respect to claim 21, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“determine a twisting position of the subject in the frame in the video at which the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video occurs”.

The relevant prior art of record, Petterson, (US-PGPUB 2017/0296129), disclose determining a twisting position of the subject performing the task in the video, (see at least: Par. 0052, performing a geometric calculation on the set of YPR values for the body to determine the sagittal, twist, and lateral positions, [i.e., implicitly determining the sagittal position, twisting position, and lateral position, of the person performing the task in the video); but fails to teach or suggest, either alone or in combination with the other cited references, the determining the twisting position of the subject in the frame in the video at which the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video occurs.

A further prior art of record, Elhawary et al, (US-PGPUB 2017/0245806), discloses also the determining a twisting position of the subject performing the task in the video, (see at least: Par. 0082, an asymmetry angle is a measure of how much the workers back is twisted during the lifting process, based on measuring the amount of rotation of the workers back, [i.e., implicitly measuring twisting angle/position]); but fails to teach or suggest, either alone or in combination with the other cited references, the determining the twisting position of the subject in the frame in the video at which the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video occurs; but fails to teach or suggest, either alone or in combination with the other cited references, the determining the twisting position of the subject in the frame in the video at which the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video occurs.

An additional prior art of record, Lokshin et al, (US-PGPUB 2017/0118539), discloses the identifying a frame in the video at which the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video occurs, (Par. 0012, identifying an exact frame where a particular sensor detected action starts, ends, or occurs); but fails to teach or suggest, either alone or in combination with the other cited references, the determining the twisting position of the subject in the frame in the video at which the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video occurs.

With respect to claim 22, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“determining a twisting position of the subject performing the task in the video based on the location of hands of the subject in the video at the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video”

The relevant prior art of record, Petterson, (US-PGPUB 2017/0296129), disclose determining a twisting position of the subject performing the task in the video, (see at least: Par. 0052, performing a geometric calculation on the set of YPR values for the body to determine the sagittal, twist, and lateral positions, [i.e., implicitly determining the sagittal position, twisting position, and lateral position, of the person performing the task in the video); but fails to teach or suggest, either alone or in combination with the other cited references, the determining twisting position of the subject performing the task in the video based on the location of hands of the subject in the video at the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video.

A further prior art of record, Gordon et al (US-PGPUB 2016/0150219), discloses identifying a location of hands of the subject in the video, (see at least: Par. 0067-0068, use the depth information and image recognition processing that distinguishes the person from the background, and once the person is identified, the hand of the person may be identified as a region of interest 415, [i.e., the region of interest implicitly corresponds to the hand location of the subject in the video]); but fails to teach or suggest, either alone or in combination with the other cited references, the determining twisting position of the subject performing the task in the video based on the location of hands of the subject in the video at the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video.

The non-patent-literature Han et al, (“A vision-based motion capture and recognition framework for behavior-based safety management”, Automation in Construction 35 (2013) 131–141), discloses determining the twisting position of the subject performing the task in the video based on the location of hands of the subject in the video, (see at least: page 132, right-hand-column, second paragraph, discloses “performing pattern recognition approach using motion templates for detection based on checklist”; and Table 1 discloses checklist example for behavior-based worker observation, comprising body positions and motion, “ergonomic injury”: twisting position. Further, Page 139, right-hand-column, last paragraph, through page 140, left-hand-column, first paragraph, discloses that “3D skeleton models extracted from videos, can be used to observe workers postures and actions from ergonomic perspective, [i.e., determining the body positions and motion, “ergonomic injury”, such as twisting position of the subject performing the task in the video based implicitly on location of hands of the 3D skeleton human models extracted from videos); but fails to teach or suggest, either alone or in combination with the other cited references, the determining twisting position of the subject performing the task in the video based on the location of hands of the subject in the video at the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video.

With respect to claim 23, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“determine a twisting position of the subject performing the task in the video based on the determined three-dimensional locations of the first set of features of the subject performing the task in the video and the determined three-dimensional locations of the second set of features of the subject performing task in the video”

The relevant prior art of record, Petterson, (US-PGPUB 2017/0296129), disclose determining a twisting position of the subject performing the task in the video, (see at least: Par. 0052); but fails to teach or suggest, either alone or in combination with the other cited references, determining the twisting position of the subject performing the task in the video based on the determined three-dimensional locations of the first set of features of the subject performing the task in the video and the determined three-dimensional locations of the second set of features of the subject performing task in the video

A further prior art of record, Gartner et al, (US-PGPUB 2003/0042401) discloses determining three-dimensional locations of a first set of features of the subject performing the task in the video based on the position of the first camera relative to the position of the second camera, (see at least: Par. 0033-0034); but fails to teach or suggest, either alone or in combination with the other cited references, determining the twisting position of the subject performing the task in the video based on the determined three-dimensional locations of the first set of features of the subject performing the task in the video and the determined three-dimensional locations of the second set of features of the subject performing task in the video
With respect to claim 24, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“determining a twisting position of the subject in the frame in the video at which the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video occurs”.

The relevant prior art of record, Petterson, (US-PGPUB 2017/0296129), disclose determining a twisting position of the subject performing the task in the video, (see at least: Par. 0052, performing a geometric calculation on the set of YPR values for the body to determine the sagittal, twist, and lateral positions, [i.e., implicitly determining the sagittal position, twisting position, and lateral position, of the person performing the task in the video); but fails to teach or suggest, either alone or in combination with the other cited references, the determining the twisting position of the subject in the frame in the video at which the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video occurs.

A further prior art of record, Elhawary et al, (US-PGPUB 2017/0245806), discloses also the determining a twisting position of the subject performing the task in the video, (see at least: Par. 0082, an asymmetry angle is a measure of how much the workers back is twisted during the lifting process, based on measuring the amount of rotation of the workers back, [i.e., implicitly measuring twisting angle/position]); but fails to teach or suggest, either alone or in combination with the other cited references, the determining the twisting position of the subject in the frame in the video at which the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video occurs; but fails to teach or suggest, either alone or in combination with the other cited references, the determining the twisting position of the subject in the frame in the video at which the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video occurs.

An additional prior art of record, Lokshin et al, (US-PGPUB 2017/0118539), discloses the identifying a frame in the video at which the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video occurs, (Par. 0012, identifying an exact frame where a particular sensor detected action starts, ends, or occurs); but fails to teach or suggest, either alone or in combination with the other cited references, the determining the twisting position of the subject in the frame in the video at which the identified one of the beginning of the task performed by the subject in the video and the ending of the task performed by the subject in the video occurs.

Other prior art listed on the attached form PTO-892 show various aspects of the invention but none, either alone or in combination, teach or suggest all the claimed limitations.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        05/12/2022